Citation Nr: 1608321	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for steam burns to the back and legs.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for bilateral shoulder disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In October 2015, the Veteran testified at a Board hearing.  The record was held open 60 days to allow for the submission of additional evidence.  No such evidence was received.

The decision below addresses the bilateral shoulder and bilateral knee claims.  The issue of entitlement to service connection for steam burns to the back and legs is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability was not incurred in service.

2.  The Veteran's bilateral shoulder disability was not incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

A standard May 2009 letter satisfied the duty to notify provisions for the knee and shoulder claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Although the Board is remanding the burn claim, in part, to attempt to obtain additional service treatment records, the knee and shoulder claims need not be remanded because the Veteran has stated he did not receive treatment in service for those disabilities.  Thus, any obtained records would not be relevant to these two claims.

The RO also requested records from the Social Security Administration (SSA).  However, in June 2012, SSA indicated that the requested records do not exist because the medical records have been destroyed.  In view of this information, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

The Veteran was provided VA medical examinations in January 2013.  The examination reports are sufficient evidence for deciding the claim.  The reports are adequate as they were based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met for these two claims.
II. Analysis

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Bilateral Knee Disability 

The Veteran seeks service connection for a bilateral knee disability.  He received a VA examination for this disability in January 2013.  The examination report notes that the Veteran has a present disability in that he was diagnosed with bilateral degenerative joint disease of the knees.  

In the examination report, the VA examiner opined that it was less likely than not that the knee disability was incurred in or caused by service.  The examiner's rationale was that there was no evidence of knee problems in service.  The Board acknowledges that the Veteran reports that he never sought treatment for his knees while in service.  See December 2014 RO hearing.  The examiner noted the Veteran's reports of his knees wearing down while working on diamond plate, and that the Veteran did not seek treatment for knees in service.  Nonetheless, the examiner highlighted that the Veteran received periodic physical examinations while serving in the reserves after his period of active service, and that there was no evidence of knee problems noted in those examinations either.  The examiner opined that the Veteran's knees "are likely due to age related changes."

The Board finds the VA examiner's opinion persuasive on the issue of a possible nexus to service.  The examiner considered the Veteran's theory but explained why the medical opinion is not one of linking the current disability to service.  This opinion is the most probative evidence as to nexus and weighs against the claim.

The Board acknowledges the Veteran's contention that his current knee disability is related to his service.  However, the Veteran is not competent to provide a nexus opinion for his current knee condition in this specific case because it is medically complex question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay evidence is competent when it describes symptoms or contemporaneous medical diagnosis).  While it may be intuitive that the in-service event led to eventual arthritis many years later, the Veteran's lay opinion is given little evidentiary weight in comparison to the medical expert's opinion.

The Board also finds that the Veteran's arthritis did not manifest to a compensable degree within a year of separation from service.  Post-service periodic examinations did not find arthritis and the VA examiner explained that the arthritis was age related.  Thus, service connection is not warranted on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for similar reasons, a continuity of symptomatology is not shown in light of the post-service normal periodic examinations without complaints; thus, a nexus is not shown under that theory.  See 38 C.F.R. § 3.303(b).

In sum, the Board finds that the Veteran's bilateral knee disability was not incurred in service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, service connection is not warranted for bilateral knee disability.


Bilateral Shoulder Disability

The Veteran seeks service connection for a bilateral shoulder disability.  He received a VA examination for this in January 2013.  The examination report notes that the Veteran has a present bilateral shoulder disability in that he was diagnosed with bilateral degenerative joint disease of his shoulders.  The Veteran contends that his shoulder disability was incurred in service from banging his shoulders on bulk heads during storms while at sea.  See October 2015 Board hearing.  

In the examination report, the examiner opined that the Veteran's bilateral shoulder disability was less likely than not incurred in or caused by service. The Board acknowledges that the Veteran reports his shoulders have hurt ever since active duty.  Nonetheless, the examiner's opinion was based on the fact that the Veteran's service treatment records showed no shoulder problems while on active duty. The Board further acknowledges that the Veteran reports that he never sought treatment for his shoulders while in service.  See December 2014 RO hearing.  Nonetheless, the examiner noted that the Veteran's periodic medical examinations during the Veteran's reserve service also did not show shoulder problems.  The examiner also noted that the surgery the Veteran had on his left shoulder "occurred long after separation from service."  Likewise, the examiner noted that the pain in the Veteran's shoulders was complained of after the Veteran's cervical spine injury that was "many decades after . . . service."  

Similar to the knee claim, the Board finds the VA examiner's opinion persuasive on the issue of a possible nexus to service.  The examiner considered the Veteran's theory but explained why the medical opinion is not one of linking the current disability to service.  This opinion is the most probative evidence as to nexus and weighs against the claim.

The Board acknowledges the Veteran's contention that his current shoulder disability is related to his service.  However, the Veteran is not competent to provide a nexus opinion for his current shoulder condition in this specific case because it is medically complex question.  See Jandreau, 492 F.3d at 1372.  While it may be intuitive that the in-service event led to eventual arthritis many years later, the Veteran's lay opinion is given little evidentiary weight in comparison to the medical expert's opinion.

The Board also finds that the Veteran's arthritis did not manifest to a compensable degree within a year of separation from service.  Post-service periodic examinations did not find arthritis and it was diagnosed years after service.  Thus, service connection is not warranted on a presumptive basis for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for similar reasons, a continuity of symptomatology is not shown in light of the post-service normal periodic examinations without complaints; thus, a nexus is not shown under that theory.  See 38 C.F.R. § 3.303(b).

In sum, the Board finds that the Veteran's bilateral shoulder disability was not incurred in service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, service connection is not warranted for bilateral shoulder disability.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shoulder disability is denied.


REMAND

The Veteran brought a claim for service connection for a steam burn injury sustained to his back and legs.  The Veteran received a VA examination for the thoracolumbar spine in January 2013.  The VA examiner opined that the claimed condition was less likely than not incurred in service.  The rationale was "[h]is severe lumbar DDD and DJD . . . are not due to in the service [sic] 47 yrs ago, with no service-injury or back complaints."  However, the Veteran claimed service connection for the burns he sustained, not necessarily a musculoskeletal injury to his spine.  For this reason, the Board finds the VA examination inadequate as it does not address the claim raised by the Veteran, and a remand for a new examination and opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, the Veteran has indicated that he was treated for his burn injury at Mayport Military hospital.  See  December 2014 RO hearing.  These treatment records are not currently associated with the claims file and should be obtained on remand.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain complete service treatment records not already of record, to specifically include any records from the U.S. Naval Hospital in Mayport, Florida, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to the effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional in connection with his burn injury claim.  The entire claims file should be reviewed by the examiner.

The examiner should identify any current burn disability.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's burn disability had its onset during service, or is otherwise related to, service.

A complete rationale or explanation should be provided for each opinion reached.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


